Citation Nr: 1614624	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  15-42 239	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether partial vacatur of a March 2016 decision and remand of the Board of Veterans' Appeals is warranted.

2.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis and/or rhinitis.

[Claims for entitlement to service connection for sinusitis and entitlement to service connection for rhinitis, which were granted in the March 2016 Board decision, shall remain undisturbed.]


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1979 to February 1986, with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In his November 2015 formal appeal to the Board, the Veteran requested a hearing before the Board.  In a December 2015 communication, the Veteran's representative related that the Veteran no longer wished to have a hearing.  As such, the Board deems the Veteran's hearing request to have been withdrawn.

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in November 2015, which granted service connection for the right shoulder.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2016 decision, the Board granted claims for entitlement to service connection for sinusitis and entitlement to service connection for rhinitis, and remanded the claim for service connection for sleep apnea, to include as secondary to sinusitis and/or rhinitis.  For the reasons discussed below, the Board is vacating and granting only that part of its March 2016 decision that denied service connection for sleep apnea, to include as secondary to sinusitis and/or rhinitis.
  



FINDINGS OF FACT

1.  In its March 2016 decision and remand, the Board did not award service connection for sleep apnea, remanding the issue instead for a VA examination.  This was due to missing a piece of the record - the November 2014 opinion attached to the October 2014 sleep study, which provided a nexus between the Veteran's active service and his current sleep apnea.  

2.  Giving him the benefit of the doubt, the Veteran's sleep apnea is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for vacating that part of the Board's March 2016 decision that remanded the issue of entitlement to service connection for sleep apnea, to include as secondary to sinusitis and/or rhinitis, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Partial Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, as in this case, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

In this case, it is clear that the Veteran submitted, and VA received, medical evidence from an October 2014 sleep study.  The November 2014 letter attached to the sleep study provided a nexus between the Veteran's current sleep apnea and his active service, as the physician opined that it was as likely as not that the Veteran's sleep apnea "originated during his time of active duty in the early 1980s."  Although this letter was in the Board's possession at the time of the March 2016 decision and remand, the Board inadvertently missed the letter in the files current paperless format and, instead, remanded the claim for a VA examination in order to obtain a nexus opinion that we did not know existed at that time.

As the Board's March 2016 decision was based on an incomplete reading of the record, the Board will now vacate that part of its March 2016 decision that remanded the claim for sleep apnea for a VA examination.  The remainder of the March 2016 decision, granting service connection for sinusitis and rhinitis, remains undisturbed.

B. Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
The Veteran asserts that he has sleep apnea as a result of his active service.

A review of the Veteran's service treatment records (STRs) show that he entered service without any sleep apnea complaints.  See June 1978 service entrance examination.  They further show that he was treated for upper respiratory and ear infections while in active service, but not sleep apnea.  

Post-service VA treatment records show a current diagnosis of sleep apnea.

The Veteran has submitted statements from his spouse and from a former in-service roommate, who both reported that the Veteran snored heavily in active service, and that he sometimes stopped breathing and gasped for breath.

In a November 2014 letter attached to an October 2014 sleep study, a physician provided a nexus between the Veteran's current sleep apnea and his active service. The physician reviewed the Veteran's claims file, to include his service treatment records, and opined that it was as likely as not that the Veteran's sleep apnea "originated during his time of active duty in the early 1980s."  See November 2014 private opinion.    

The Veteran has reported he started having sleep apnea issues and symptoms (extreme snoring, gasping for breath) in active service, and that these symptoms have persisted over the years, and continue to this day.  In this case, the Board finds that the Veteran is competent to report that his current sleep apnea symptoms began in service and continued thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  His claims are buttressed by the positive nexus opinion of his private physician, as well as law opinions of those who knew him in active service and have observed the Veteran's sleep apnea symptoms over the years.

In light of the positive nexus opinion and the lay evidence, the Board gives the Veteran the benefit of the doubt and finds that service connection for sleep apnea is warranted.  Further discussion of the evidence is simply not warranted.

 The nature and extent of the disability is not currently before the Board.

ORDER

That part of the March 2016 Board decision remanding the claim for sleep apnea for a VA examination is vacated.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


